





RÉFÉRENCE:
R. c. Brassard, 2011
          ONCA 96



DATE:
          20110204



DOSSIER
          : C52158



COUR
          DAPPEL DE LONTARIO



Les juges
          Sharpe, Blair et Rouleau



ENTRE



Sa Majesté la Reine



Intimée



et



Bernard
          Brassard



Appelant



Nigel
Marshman
pour lappelant



Susan
Ficek
pour lintimée

Entendu et
          rendu oralement: le 1 février 2011



En appel de la décision de la juge Célynne S. Dorval de la Cour de
          justice de lOntario imposant la peine, rendue le 9 mars 2010.



INSCRIPTION



[1]

Lappelant
    a été arrêté et a plaidé coupable pour la conduite avec faculté affaiblie et la
    conduite durant interdiction.  Lappelant
    avait un long casier judiciaire y compris plusieurs condamnations liées à la
    conduite dangereuse ou reliées à lalcool.  Avant que la peine soit imposée, lappelant a passé plusieurs mois dans
    un centre de réhabilitation selon les conditions de son engagement de
    caution.

[2]

En
    imposant la peine, la juge de première instance a tenu compte du fait que
    lappelant avait été résident au centre de réhabilitation pour traiter son problème
    dalcool.  Pour cette raison, au lieu dune
    peine pénitentiaire, elle a imposé une peine de 24 mois moins un jour réduit
    par 8 mois de crédit pour la détention préventive.  Elle a rejeté largument de lappelant à
    leffet que la période passée dans le centre de réhabilitation devrait donner
    lieu à un crédit un pour un.

[3]

Lappelant
    conteste la peine imposée.  Il fait
    valoir que la juge na pas considéré deux principes.  Dabord, une peine imposée pour une
    infraction ne doit pas être démesurée à comparer à une peine imposée pour une
    infraction semblable précédente.  Dautre
    part la peine imposée devrait tenir compte de la présence dun écart important
    entre linfraction en question et la condamnation pour linfraction précédente.  Ces deux principes sont référés par
    lappelant comme les principes «
step
» et
    « gap ».  Finalement,
    lappelant fait valoir que la juge aurait du donner un crédit un pour un pour
    la période passée dans le centre de réhabilitation.

[4]

À
    notre avis, la peine imposée était raisonnable.  Lappelant accepte quune peine de 24 mois
    pour une dixième condamnation liée à lalcool au volant
nest
pas démesurée.  Lappelant avait un long
    dossier criminel y inclus neuf condamnations liées à lalcool au volant, deux
    condamnations pour la conduite dangereuse et deux condamnations pour conduite
    durant interdiction.  Deux de ces
    condamnations ont eu lieu après 1998, soit une condamnation pour la conduite
    dangereuse en 2001 et une condamnation pour conduite reliée à lalcool au volant
    en 2006, pour laquelle une peine de huit mois demprisonnement et trois ans de
    prohibition a été imposée.

[5]

À
    notre avis, la peine infligée par la juge dans la présente instance ne violait
    pas les principes de «
step
» et de
    « gap ».  De plus, en
    déterminant la peine appropriée, la juge a spécifiquement considéré le fait que
    lappelant a fait des efforts sincères envers la réhabilitation.  Ayant ainsi tenu compte de la période de
    temps passé au centre de réhabilitation pour réduire la peine imposée, la juge
    nétait pas obligée densuite donner un crédit additionnel en guise de crédit
    pour détention préventive.

[6]

Pour
    ces motifs, lappel est rejeté.

« Robert
    J. Sharpe
j.c.a
. »

« R.A.
    Blair
j.c.a
. »

« Paul Rouleau
j.c.a
. »


